Order unanimously affirmed without costs. Memorandum: Where, as here, each claimant filed a document within the statutory period prescribed in Court of Claims Act § 10 and the document embodied all of the necessary elements of a claim (Court of Claims Act § 11), the Court of Claims properly determined that each document constituted a valid, timely filed claim against the State (see, Chalmers & Son v State of New York, 271 App Div 699, affd 297 NY 690; Carnesi v State of New York, 140 AD2d 912, 913; Jacobs v State of New York, 129 AD2d 772; Liberty Mut. Ins. Co. v. State of New York, 121 AD2d 694; Heisler v State of New York, 78 AD2d 767). (Appeal from order of Court of Claims, NeMoyer, J.— discovery.) Present — Callahan, J. P., Doerr, Boomer, Lawton and Davis, JJ.